Name: Council Regulation (EEC) No 1201/90 of 7 May 1990 on measures to increase the consumption of citrus fruit
 Type: Regulation
 Subject Matter: NA;  agricultural structures and production;  agricultural policy;  plant product;  economic policy
 Date Published: nan

 Avis juridique important|31990R1201Council Regulation (EEC) No 1201/90 of 7 May 1990 on measures to increase the consumption of citrus fruit Official Journal L 119 , 11/05/1990 P. 0065 - 0065 Finnish special edition: Chapter 3 Volume 32 P. 0169 Swedish special edition: Chapter 3 Volume 32 P. 0169 COUNCIL REGULATION (EEC) N ° 1201/90of 7 May 1990on measures to increase the consumption of citrus fruitTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the consumption of citrus fruit within the Community is stagnating; whereas, moreover, surpluses of citrus fruit are withdrawn from the market each year; whereas there are possibilities of increasing quantities consumed, in particular by bringing production closer into line with consumer taste; whereas, moreover, fruit and vegetables are healthy products the consumption of which should be encouraged as part of a health policy; Whereas the producer organizations have an important role to play in the implementation of measures to achieve that development: Whereas provision should be made for specific measures so that consumption may be encouraged by a Community financial contribution towards the measures implemented; Whereas the aim of the measures provided for is to achieve the objectives laid down in Article 39 of the Treaty; whereas provision should be made for a Community financial contribution towards the implementation of those measures from the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF), HAS ADOPTED THIS REGULATION: Article 1The Community shall make a contribution of up to 60 % towards the financing of measures to encourage an increasein the consumption of fresh citrus fruit harvested in the Community, including research into varietal diversification, presented and conducted by representative groups involving various branches of activity in the sector. The representative nature of the groups shall be evaluated on the basis of the aim pursued. Article 2The measures provided for in this Regulation must not relate to trade marks and must not refer to any Member State. Article 3The contribution towards the financing of the measures provided for in this Regulation shall be deemed intervention intended to stabilize the agricultural markets within the meaning of Article 3 (1) of Regulation (EEC) No 729/70 of the Council of 21 April 1970 on the financing of the common agricultural policy (4), as last amended by Regulation (EEC) No 2048/88 (5). It shall be financed by the EAGGF Guarantee Section. Article 4The measures provided for in this Regulation shall be defined and the detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laiddown in Article 33 of Regulation (EEC) No 1035/72 of the Council of 18 May 1972 on the common organization ofthe market in fruit and vegetables (6) as last amended by Regulation (EEC) N ° 1193/90 (7). Article 5This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 May 1990. For the CouncilThe PresidentG. COLLINS(1) OJ N ° C 49, 28. 2. 1990, p. 84. (2) OJ N ° C 96, 17. 4. 1990. (3) OJ N ° C 112, 7. 5. 1990, p. 34. (4) OJ N ° L 94, 28. 4. 1970, p. 13. (5) OJ N ° L 185, 15. 7. 1988, p. 1. (6) OJ N ° L 118, 20. 5. 1972, p. 1. (7) See page 43 of this Official Journal.